DETAILED ACTION
This office action is in response to the application filed on April 14, 2021. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 63/009,953 filed on April 14, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on June 16, 2021 and July 11, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
Fig. 12B includes the reference character 1265 not mentioned in the description: 
   The reference character “505” has been used to designate both “a connected remote camera” and “welder wand”, see Fig. 5A.
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a weld cycle detection subsystem to detect a duration of each weld light intensity cycle of the welder, and transmit data identifying the detected weld light intensity cycle duration to the light field camera subsystem in claim 10;
a welder interface subsystem to receive data from the welder identifying the operational frequency, and relay the data from welder identifying the operational frequency to the light field camera subsystem in claim 11; and
a weld monitoring subsystem to detect at least one welding characteristic of the welding process in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a weld cycle detection subsystem to: detect a duration of each weld light intensity cycle of the welder, and transmit data identifying the detected weld light intensity cycle duration to the light field camera subsystem” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the function without any structure and corresponding software or algorithm to perform the function “a weld cycle detection subsystem 189 to detect a duration of each weld cycle or weld light intensity cycle. The detected weld cycle or weld light intensity cycle information may be transmitted to the video controller 186 for use in selecting an exposure time” (Par. [0078]). The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes the examiner has broadly interpreted a weld cycle detection subsystem. 
Claim limitation “a welder interface subsystem to: receive data from the welder identifying the operational frequency, and relay the data from welder identifying the operational frequency to the light field camera subsystem” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the function without any structure and corresponding software or algorithm to perform the function “a welder interface subsystem 191 may be in communication with the welder (e.g., wired or wireless) and receive information identifying an instantaneous operation frequency and/or other welder operational information” (Par. [0078]). The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes the examiner has broadly interpreted a weld cycle detection subsystem. 
Claim limitation “a weld monitoring subsystem to detect at least one welding characteristic of the welding process” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the function without any structure and corresponding software or algorithm to perform the function “A weld monitoring subsystem may detect welding characteristics of the welding process” (Par. [0084]) and “a weld monitoring subsystem may monitor the weld based on visual appearance, ultrasonic density monitoring, weld temperature consistency, and/or the like” (Par. [0108]). The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes the examiner has broadly interpreted a weld cycle detection subsystem. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 and 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over HUH et al. (US 2021/0086310 A1) referred to as HUH hereinafter, and in view of Hsu et al. (US 2016/0267806 A1) referred to as Hsu I hereinafter.
Regarding Claim 1, HUH teaches a welding mask (Fig. 3B, [0144], The main body 160 may be provided to cover only the user's face, or may include various structures that may be worn by a user in the form of goggles or glasses (i.e. mask)), comprising: 
a protective shell (Fig. 1, Fig. 3B, the main body 160) to provide physical protection to an operator (Par. [0099], The body 160 that protects the worker's face) (i.e. operator)) of a welder (Par. [0045], welding torch); 
a light field camera subsystem (Fig. 3B, Par. [0063] The camera unit 110 may include at least one camera device, and may include a camera for photographing an image of a welding site) comprising: a first light field camera for video imaging the welding process from a first perspective (Par. [0063], a first camera and a second camera among cameras 110 may be symmetrically mounted on an area of a front portion of the welding information providing apparatus 100, respectively), and a second light field camera for video imaging the welding process from a second perspective (Par. [0064], The camera unit 110 may include the first camera and the second camera, which may photograph the welding site through different capturing settings, respectively); 
an optical filter (Par. [0065], a light-shielding cartridge (i.e. optical filter) is located in front of a lens receiving light from a subject) to receive and attenuate optical radiation generated by a welding process (Par. [0066], the automatic light-shielding cartridge (not shown) may increase a light-shielding degree of the cartridge by blackening (i.e. attenuate) based on welding light information); and 
a light field display subsystem (Fig. 2, display unit 130) to display the video imaged welding process from the first perspective to a first eye of the operator, and display the video imaged welding process from the second perspective to a second eye of the operator (Par. [0046] the welding information providing apparatus 100 may generate a synthesized image by using High Dynamic Range (HDR) technology, and may display and provide a high-definition synthesized image to a worker Par. [0047] In order to synthesize and provide a high-definition welding image, the welding information providing apparatus 100 according to an embodiment may obtain images through two or more camera units and display each image through at least one display unit).
While HUH teaches adjusting camera settings, such as ISO sensitivity, to compensate for movement of the welding torch by setting the imaging conditions to increase shutter speed (Par. [0081]), HUH does not specifically teach compensating for movement of welding mask. Therefore, HUH fails to explicitly teach an image stabilization subsystem to compensate for movement of the welding mask during image capture.
However, Hsu I teaches an image stabilization subsystem to compensate for movement of the welding mask during image capture (Par. [0111], the image processor 416 may implement electronic image stabilization (EIS). By using image stabilization techniques, a welder training system, such as LiveArc® sold by Miller Electric™).
References HUH and Hsu I are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an image stabilizer as suggested by Hsu I in the invention of HUH. The modification would allow compensation of motion (See Hsu I, Par. [0111]).

Regarding Claim 2, HUH in view of Hsu I teaches Claim 1. HUH further teaches wherein the light field display subsystem comprises: a first light field display to display the video imaged welding process from the first perspective (Par. [0142], a first camera mounted in an area corresponding to the left eye obtains an image under a first imaging condition, and the display unit 130 may display a first synthesized image synthesized based on the first imaging condition on the first eyepiece display 132); and a second light field display to display the video imaged welding process from the second perspective (Par. [0142], Similarly, when a second camera mounted in an area corresponding to the right eye obtains an image under a second imaging condition, and the display unit 130 may display a second synthesized image generated as a result of synthesis based on the second imaging condition, on the second eyepiece display 132).

Regarding Claim 4, HUH in view of Hsu I teaches Claim 1. HUH further teaches wherein each light field camera of the light field camera subsystem comprises an HDR light field camera (Par. [0046], the welding information providing apparatus 100 obtains a welding image obtained by using at least one camera unit mounted on the welding information providing apparatus 100, and may generate a composite image based on the welding image and display the composite image to the worker) for HDR video imaging of the welding process (Par. [0046], the welding information providing apparatus 100 may generate a synthesized image by using High Dynamic Range (HDR) technology, and may display and provide a high-definition synthesized image to a worker).

Regarding Claim 7, HUH in view of Hsu I teaches Claim 1. HUH further teaches wherein each frame of the videos generated by the first and second light field cameras are captured during a time period with a duration that includes a single weld light intensity cycle of the welder (Fig. 9, illustrates capture of frames during time period of single weld light intensity, Par. [0091], the first processor 150 may control the camera unit 110 (i.e. capture) based on the light intensity transmitted through the illuminance sensor of the welding torch 200).

Regarding Claim 9, HUH in view of Hsu I teaches Claim 1. HUH teaches wherein the light field camera subsystem is configured to: receive data identifying an operational frequency of the welder (Par. [0091], Light intensity (i.e. operational frequency of an welder) in a welding area detected (i.e. received) by the illuminance sensor of the welding torch 200 may be transmitted to the first processor 150); and capture light rays for each frame of the video for a duration of time (Fig. 9, Par. [0091], the first processor 150 may control the camera unit 110 (i.e. capture) based on the light intensity transmitted through the illuminance sensor of the welding torch 200) as a submultiple of the identified operational frequency of the welder (Fig. 9, a11- a21 are submultiple of operational frequency of welder, Par. [0147], a first camera and a second camera of the camera unit 110 may change imaging conditions in chronological order and photograph a welding site. At this time, the imaging conditions may include ISO sensitivity, GAIN, shutter speed, and the like.)

Regarding Claim 10, HUH in view of Hsu I teaches Claim 9. HUH teaches further comprising a weld cycle detection subsystem to: detect a duration of each weld light intensity cycle of the welder (Par. [0091], Light intensity in a welding area detected by the illuminance sensor of the welding torch 200 may be transmitted to the first processor 150 through the communication unit 210 (i.e. a weld cycle detection subsystem)), and transmit data identifying the detected weld light intensity cycle duration to the light field camera subsystem (Par. [0091], and the first processor 150 may control the camera unit 110 based on the light intensity transmitted through the illuminance sensor of the welding torch 200).

Regarding Claim 11, HUH in view of Hsu I teaches Claim 9. HUH teaches further comprising a welder interface subsystem to: receive data from the welder identifying the operational frequency (Par. [0091], Light intensity (i.e. operational frequency) in a welding area detected by the illuminance sensor of the welding torch 200 may be transmitted to the first processor 150 (i.e. a weld interface subsystem) through the communication unit 210), and relay the data from welder identifying the operational frequency to the light field camera subsystem (Par. [0091], and the first processor 150 may control (i.e. relay) the camera unit 110 based on the light intensity transmitted through the illuminance sensor of the welding torch 200).

Regarding Claim 12, HUH in view of Hsu I teaches Claim 1. HUH further teaches wherein the optical filter comprises an auto-darkening filter (ADF) (Par. [0066], the automatic light-shielding cartridge (i.e. Auto darkening filter) may increase a light-shielding (i.e. filtering) degree of the cartridge by blackening (i.e. darkening) based on welding light information detected through the sensor 140).

Regarding Claim 13, HUH in view of Hsu I teaches Claim 1. While HUH teaches adjusting camera settings, such as ISO sensitivity, to compensate for movement of the welding torch by setting the imaging conditions to increase shutter speed (Par. [0081]), HUH does not specifically teach lens element moves. Therefore, HUH fails to explicitly teach wherein the image stabilization subsystem comprises an optical image stabilization lens subsystem in which at least one lens element moves with respect to another lens element.
However, Hsu I teaches wherein the image stabilization subsystem comprises an optical image stabilization lens subsystem in which at least one lens element moves with respect to another lens element (Par. [0058], the welding system compensates for the motion by moving the lens and/or the imager using, for example, micro actuators and/or microelectromechanical systems (MEMS) such as piezoelectric crystals).
References HUH and Hsu I are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an image stabilizer as suggested by Hsu I in the invention of HUH. The modification would allow the cameras to track the motion of the helmet and use the helmet position and/or orientation to transform the images captured by the camera in the helmet (See Hsu I, Par. [0058]).

Regarding Claim 14, HUH in view of Hsu I teaches Claim 1. While HUH teaches adjusting camera settings, such as ISO sensitivity, to compensate for movement of the welding torch by setting the imaging conditions to increase shutter speed (Par. [0081]), HUH does not specifically teach sensor moves. Therefore, HUH fails to explicitly teach wherein the image stabilization subsystem comprises an image sensor stabilization subsystem in which the image sensor physically moves relative to a lens element of the light field camera subsystem.
However, Hsu I teaches wherein the image stabilization subsystem comprises an image sensor stabilization subsystem in which the image sensor physically moves relative to a lens element of the light field camera subsystem (Par. [0058], the welding system compensates for the motion by moving the lens and/or the imager (i.e. sensor moves) using, for example, micro actuators and/or microelectromechanical systems (MEMS) such as piezoelectric crystals).
References HUH and Hsu I are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an image stabilizer as suggested by Hsu I in the invention of HUH. The modification would allow compensation of motion (See Hsu I, Par. [0058]).

Regarding Claim 15, HUH in view of Hsu I teaches Claim 1.  HUH further teaches wherein the optical filter comprises a tunable auto-darkening filter (Par. [0067], The degree of blackening of the automatic light-shielding cartridge may be automatically adjusted (i.e. tunable) according to the brightness of the welding light), and wherein the light field camera subsystem tunes the tunable auto-darkening filter to selectively attenuate the optical radiation prior to light field video imaging (Par. 0068] That is, the automatic light-shielding cartridge (not shown) may change the light-shielding degree of a panel in real time to respond to the intensity of light generated on a welding surface at a welding site, and the camera unit 110 may photograph a welding image in which a certain amount of welding light is shielded by an automatic light-shielding cartridge installed on a front portion). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HUH et al. (US 2021/0086310 A1), in view of Hsu I (US 2016/0267806 A1) referred to as Hsu hereinafter, and in view of Hsu et al. (US 10,448,692 B2) referred to as Hsu II hereinafter.
Regarding Claim 3, HUH in view of Hsu I teaches Claim 1. While Hsu I teaches in Par. [0096] The display 304 may comprise, for example, a LCD, LED, OLED, E-ink, near-eye light field display, and/or any other suitable type of display operable to convert electrical signals into optical signals viewable by a wearer of the headwear 20 and in some cases producing mediated reality including virtual reality and augmented reality, HUH in view of Hsu I does not specifically teach a holographic display. Therefore, HUH in view of Hsu I fails to explicitly teach wherein the light field display subsystem comprises a holographic display.
However, Hsu II teaches wherein the light field display subsystem comprises a holographic display (Col. 3:18-20, a human welder user interfaces comprising one or more a of holographic near-eye display (e.g., light field display of micro lens array, etc.).
References HUH, Hsu I and Hsu II are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a holographic display as suggested by Hsu II in the inventions of HUH and Hsu I. The modification would allow holographic images to appear to the wearer to be on or in particular locations in the surrounding environment with context-aware fitness (See Hsu II, Col 13:3-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HUH et al. (US 2021/0086310 A1), in view of Hsu I (US 2016/0267806 A1), and in view of Berends et al. (US 2020/0374510 A1) referred to as Berends hereinafter.
Regarding Claim 5, HUH in view of Hsu I teaches Claim 1. HUH in view of Hsu I does not specifically teach asynchronous capture of images. Therefore, HUH in view of Hsu I fails to explicitly teach wherein the light field camera subsystem is an asynchronous light field capture subsystem that captures light field images as frames of the video asynchronously with respect to an operating frequency of the welder. 
However, Berends teaches wherein the light field camera subsystem is an asynchronous light field capture subsystem that captures light field images as frames of the video asynchronously with respect to an operating frequency of the welder (Par. [0044], each of the image frames can be configured with different exposure times (i.e. asynchronous), such that dark scenes which require high exposure time (i.e. operating frequency), and bright scenes which require low exposure time (i.e. operating frequency), can be captured).
References HUH, Hsu I and Berends are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including asynchronous capture of images as suggested by Berends in the inventions of HUH and Hsu I. The modification would allow different exposure times so that dark scenes which require high exposure time and bright scenes which require low exposure time to be captured (See Berends, Par. [0044]).

Claims 6, 8 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over HUH et al. (US 2021/0086310 A1), in view of Hsu I (US 2016/0267806 A1), and in view of Becker et al. (US 2009/0231423 A1) referred to as Becker hereinafter.
Regarding Claim 6, HUH in view of Hsu I teaches Claim 1. HUH further teaches wherein each frame of the videos generated by the first and second light field cameras are captured during a time period (Fig. 9, Par. [0091], the first processor 150 may control the camera unit 110 (i.e. capture) based on the light intensity transmitted through the illuminance sensor of the welding torch 200) with a duration of a weld light intensity cycle of the welder (Par. [0064], The camera unit 110 may include the first camera and the second camera, which may photograph the welding site through different capturing settings, such as shutter speed, ISO sensitivity, GAIN, etc., to reduce ISO sensitivity and GAIN as the welding light and/or ambient light at the welding site is higher). HUH in view of Hsu I fails to explicitly teach each frame capture duration of a least one half of weld light intensity cycle of the welder. 
However, Becker teaches each frame capture duration of a least one half of weld light intensity cycle of the welder (Fig. 8, Par. [0033], each pair of frames, one with a short exposure time and one with a long exposure time, are combined to create a visible image of both the welding arc and its surroundings. Each frame contributes to only one visible image, and the final video rate corresponds to half of the frame rate of the camera).  
References HUH, Hsu I and Becker are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including capture durations as suggested by Becker in the inventions of HUH and Hsu I. The modification would allow a system with very short exposure time to capture the bright welding arc without saturating the images (See Becker, Par. [0029]).

Regarding Claim 8, HUH in view of Hsu I teaches Claim 1. HUH further teaches wherein each frame of the videos generated by the first and second light field cameras are captured during a time period (Fig. 9, Par. [0091], the first processor 150 may control the camera unit 110 (i.e. capture) based on the light intensity transmitted through the illuminance sensor of the welding torch 200) with a duration that includes weld light intensity cycles of the welder (Par. [0064], The camera unit 110 may include the first camera and the second camera, which may photograph the welding site through different capturing settings, such as shutter speed, ISO sensitivity, GAIN, etc., to reduce ISO sensitivity and GAIN as the welding light and/or ambient light at the welding site is higher). HUH in view of Hsu I fails to explicitly teach each frame capture duration includes capture of multiple weld light intensity cycles of the welder. 
However, Becker teaches each frame capture duration includes capture of multiple weld light intensity cycles of the welder (Fig. 9, Par. [0037] The weld recording system 10 may cycle through a logical stop block 112 where video recording can either cease or continue. In general, the recording can begin by detection of dimming of sensed light, sharp transitions from a bright condition to a less bright condition, and so forth).  
References HUH, Hsu I and Becker are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including multiple capture durations as suggested by Becker in the inventions of HUH and Hsu I. The modification would allow video recording can either cease or continue (See Becker, Par. [0037]).

Regarding Claim 16, HUH teaches a welding mask (Fig. 3B, [0144], The main body 160 may be provided to cover only the user's face, or may include various structures that may be worn by a user in the form of goggles or glasses (i.e. mask)), comprising: 
a protective shell (Fig. 1, Fig. 3B, the main body 160) to provide physical protection to an operator (Par. [0099], The body 160 that protects the worker's face) (i.e. operator)) of a welder (Par. [0045], welding torch); 
a light field camera subsystem (Fig. 3B, Par. [0063] The camera unit 110 may include at least one camera device, and may include a camera for photographing an image of a welding site) with a first light field camera to generate images as frames of a video from a first perspective (Par. [0063], a first camera and a second camera among cameras 110 may be symmetrically mounted on an area of a front portion of the welding information providing apparatus 100, respectively) and a second light field camera to generate images as frames of a video from a second perspective (Par. [0064], The camera unit 110 may include the first camera and the second camera, which may photograph the welding site through different capturing settings, respectively), wherein the light field camera subsystem includes: 
at least one optical filter (Par. [0065], a light-shielding cartridge (i.e. optical filter) is located in front of a lens receiving light from a subject) to attenuate at least some wavelengths of optical radiation generated during a welding process by the welder (Par. [0066], the automatic light-shielding cartridge (not shown) may increase a light-shielding degree of the cartridge by blackening (i.e. attenuate) based on welding light information), and 
a video controller (Fig. 2, the first processor 150) to cause the light field camera subsystem to capture light fields for the frames of each respective video (Fig. 9, Par. [0091], the first processor 150 may control the camera unit 110 (i.e. capture) based on the light intensity transmitted through the illuminance sensor of the welding torch 200) for a duration of a weld light intensity cycle (Par. [0064], The camera unit 110 may include the first camera and the second camera, which may photograph the welding site through different capturing settings, such as shutter speed, ISO sensitivity, GAIN, etc., to reduce ISO sensitivity and GAIN as the welding light and/or ambient light at the welding site is higher); and 
a light field display subsystem (Fig. 2, display unit 130) to display the video from the first perspective to a first eye of the operator, and display the video from the second perspective to a second eye of the operator (Par. [0046] the welding information providing apparatus 100 may generate a synthesized image by using High Dynamic Range (HDR) technology, and may display and provide a high-definition synthesized image to a worker Par. [0047] In order to synthesize and provide a high-definition welding image, the welding information providing apparatus 100 according to an embodiment may obtain images through two or more camera units and display each image through at least one display unit).
While HUH teaches adjusting camera settings, such as ISO sensitivity, to compensate for movement of the welding torch by setting the imaging conditions to increase shutter speed (Par. [0081]), HUH does not specifically teach compensating for movement of welding mask. Therefore, HUH fails to explicitly teach an image stabilization subsystem to compensate for movement of the welding mask during image capture by each of the light field cameras.
However, Hsu I teaches an image stabilization subsystem to compensate for movement of the welding mask during image capture by each of the light field cameras (Par. [0111], the image processor 416 may implement electronic image stabilization (EIS). By using image stabilization techniques, a welder training system, such as LiveArc® sold by Miller Electric™).
References HUH and Hsu I are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an image stabilizer as suggested by Hsu I in the invention of HUH. The modification would allow compensation of motion (See Hsu I, Par. [0111]).

Furthermore, HUH in view of Hsu I fails to explicitly teach each frame capture duration of a least one half of weld light intensity cycle of the welder. 
However, Becker teaches each frame capture duration of a least one half of weld light intensity cycle of the welder (Fig. 8, Par. [0033], each pair of frames, one with a short exposure time and one with a long exposure time, are combined to create a visible image of both the welding arc and its surroundings. Each frame contributes to only one visible image, and the final video rate corresponds to half of the frame rate of the camera).  
References HUH, Hsu I and Becker are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including capture durations as suggested by Becker in the inventions of HUH and Hsu I. The modification would allow a system with very short exposure time to capture the bright welding arc without saturating the images (See Becker, Par. [0029]).

Regarding Claim 17, HUH in combination with Hsu I and Becker teaches Claim 16. HUH does not specifically teach augmenting videos of hands. Therefore, HUH fails to explicitly teach wherein the light field display subsystem is configured to augment the videos from the first and second perspectives to render hands of the operator at least partially transparent.
However, Hsu I teaches wherein the light field display subsystem is configured to augment the videos from the first and second perspectives to render hands of the operator at least partially transparent (Par. [0166], In FIG. 8A, a portion of a workpiece 800 to be welded is blocked by obstruction 802. Obstruction 802 may be, for example, the welding torch and/or hand of the operator performing the weld. In FIG. 8B, the 3-D rendering (i.e. augment) is used to digitally erase the obstruction 802 such that the wearer of the headwear 20 can “see through” (i.e. at least partially transparent) the obstruction 802).
References HUH and Hsu I are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including augmenting the video to remove the operator’s hands as suggested by Hsu I in the invention of HUH. The modification would allow the 3D rendering to enhance an operator's view of a workpiece to be welded (See Hsu I, Par. [0166]).

Regarding Claim 18, HUH in combination with Hsu I and Becker teaches Claim 16. HUH does not specifically teach augmenting videos with informational overlay. Therefore, HUH fails to explicitly teach wherein the light field display subsystem is configured to augment the videos from the first and second perspectives to include an informational overlay.
However, Hsu I teaches wherein the light field display subsystem is configured to augment the videos from the first and second perspectives to include an informational overlay (Fig. 4C, Par. [0222] At block 1320, the GPU 418 generates and displays simulated objects with (e.g., overlaid on) the camera images on the display 304 of the mobile device to display the weld scene to the operator. The simulated objects (i.e. informational overlay) may include a simulated arc, a simulated weld puddle, graphics illustrating the received weld data, and/or any other training information).
References HUH and Hsu I are considered to be analogous art because they relate to visual information associated with welding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including informational overlay as suggested by Hsu I in the invention of HUH. The modification would allow the display to act as the operator's vision of the weld scene (See Hsu I, Par. [0222]).

Regarding Claim 19, HUH in combination with Hsu I and Becker teaches Claim 18. Hsu I further teaches wherein the augmented videos include a metronome-based image as part of the informational overlay (Par. [0174], as the welding operation proceeds, other information may be captured (by the camera(s) 414 and/or other sensors 422) and stored along with the captured images. This other data may then be synchronized to the captured images and stored with the captured images (e.g., as metadata and/or converted to text/graphics and overlaid on the images (i.e. augmented videos)). Such data may include, for example, an overall identifier of the weld operation determined in block 901, individual part numbers of the parts being welded (e.g., barcoded such that they can be automatically detected from the captured images), timestamps, climate (temperature, humidity, etc. (i.e. metronome-based image part of informational overlay)), and/or the like).

Regarding Claim 20, HUH in combination with Hsu I and Becker teaches Claim 18. Hsu I further teaches further comprising a weld monitoring subsystem to detect at least one welding characteristic of the welding process (Par. [0188], at block 1012 the example processor 410 monitors welding parameter measurement), wherein the augmented videos display the at least one welding characteristic as part of the informational overlay (Par. [0148], FIG. 6C, an example in-weld interface is shown which comprises graphical elements 602, 612, 620, 624, 628, and 630 overlaid on real-time video frames captured by the camera(s) 302. The overlaid graphics may be opaque or partially transparent), and wherein the welding characteristic (Par. [0149] The graphics 620, 624, 628, and 630 provide feedback to the wearer of the headwear 20 as to one or more welding parameters measured for a weld in progress, where ) comprises one of a weld pool size, a welding current (Par. [0149], The graphic 628 provides the wearer of the headwear 20 with feedback as to settings and/or actual measured output (volts, amps, in/sec) of the welding equipment 12), an indicator suggesting the operator increase a welding speed (Par. [0149], the graphic 624 comprises a graphical speedometer extending between a “too slow” marker and a “too fast” marker), an indicator to slow down (Par. [0149], the graphic 624 comprises a graphical speedometer extending between a “too slow” marker and a “too fast” marker), a suggestion to add material, a temperature, and a quality metric.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Sumner (US 2020/0001388 A1) relates to the monitoring of welding parameters and specifically to a welding helmet with a head up display (HUD) and voice command and control features. Garbergs et al. (US 2007/0081250 A1) pertains to automatic darkening protective filter lens that is capable of changing from a light state to a dark state.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425